Citation Nr: 0702429	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for Osgood-Schlatter's 
disease of the right knee.  

2. Entitlement to service connection for Osgood-Schlatter's 
disease of the left knee.

3. Entitlement to service connection for a back disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 14, 1970, to March 2, 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.                  

Because the issues have been limited to service connection 
for Osgood-Schlatter's disease of the right and left knees, 
the Board only has jurisdiction over these issues.  The 
record does raise the issue of service connection for a right 
knee and left disabilities, other than Osgood-Schlatter's 
disease, namely, patellar chondromalacia and arthritis of the 
knees, which is referred to the RO for appropriate action.  

In the veteran's substantive appeal, dated in March 2005, the 
veteran raised the issue of service connection for pes 
planus, which is also referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. Osgood-Schlatter's disease of the right knee is not 
currently shown. 

2. Osgood-Schlatter's disease of the left knee is not 
currently shown.  

3. A back disability to include degenerative arthritis of the 
lumbosacral spine was not affirmatively shown during service, 
and any current back disability is unrelated to an injury, 
disease, or event of service origin.  




CONCLUSIONS OF LAW

1. Osgood-Schlatter's disease of the right knee was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2. Osgood-Schlatter's disease of the left knee was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

3. A back disability to include degenerative arthritis of the 
lumbosacral spine was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in 
January 2004.  The veteran was notified of the evidence 
needed to substantiate the claims for service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v.Principi, 18 Vet. App. at 112 (38 
C.F.R. § 3.159 notice), and of Dingess, 19 Vet. App. at 473 
(notice of the elements of the claim, except for the degree 
of disability assignable).     

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disabilities, since the Board 
is denying the claims, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess, supra, has not prejudiced the 
veteran's claims.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the veteran's service medical records and private medical 
records.  The RO has also afforded the veteran VA 
examinations in July 2004 and January 2006.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service. 38 C.F.R. 
§ 3.303(d).      

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).



Osgood-Schlatter's Disease of the Right and Left Knees

Factual Background

On entrance examination, the veteran provided a copy of a 
letter from a private physician to the examiner.  In the 
statement, the private physician stated that in December 1969 
he examined the veteran's knees.  History included knee 
injuries while playing football in high school and re-
injuring of right knee while playing baseball.  According to 
the private physician, the veteran described current 
bilateral knee pain, swelling, and locking.  The pertinent 
findings were no effusion, redness, or swelling.  Flexion and 
extension of both knees were full and there was no 
instability.  There was also no McMurray's sign.  There was 
tenderness on the lateral and medial aspects of the patella, 
bilaterally.  An X-ray of the knees was normal.  

On entrance examination, the veteran indicated that he had a 
"trick" or locked knee, and he complained of knee pain and 
popping.  The examiner referred to the private physician's 
letter. The pertinent findings were stable knees and good 
range of motion.  Twelve days later the veteran complained of 
bilateral knee pain, and the diagnosis was Osgood-Schlatter's 
disease of the knees.  X-rays showed no significant 
abnormality.  In February 1970, a Medical Board Report found 
that Osgood-Schlatter's disease preexisted service and that 
it was not aggravated by service.  The veteran was 
subsequently administratively discharged from service because 
of preexisting condition.   

In December 2003, the veteran filed the claim of service 
connection for Osgood-Schlatter's disease of each knee. 

Private medical records, dated in March 1998, disclose that 
the veteran was diagnosed with chondromalacia and a torn 
medial meniscus of the right knee.  X-rays were normal.    



On VA examination in July 2004, the diagnosis was 
patellofemoral syndrome of the knees.  X-rays showed mild 
degenerative changes and no evidence of Osgood-Schlatter's 
disease.  The examiner stated that here was no evidence of 
Osgood-Schlatter's disease.     

In a statement, dated in November 2005, C.J.G., MD, stated 
that the veteran may have had Osgood-Schlatter's disease as 
an adolescent, but the natural history of the condition would 
dictate that his symptoms would have ceased by the age of 19 
years.  The impression was bilateral chondromalacia patella.     

O VA examination in January 2006, the examiner indicated that 
he had had reviewed the veteran's claims file prior to the 
examination.  The examiner stated that within days of the 
veteran's entry into active duty the veteran had complained 
of bilateral knee pain and was diagnosed with Osgood-
Schlatter's disease.  The examiner indicated that Osgood-
Schlatter's disease was a condition of growth plates in the 
anterior tibia and by age 19, those growth plates should have 
been closed.   According to the examiner, X-rays revealed 
osteoarthritis in each knee, which was most likely a result 
of age.  The examiner stated that the present knee pain was 
not the result of Osgood-Schlatter's disease. 

Analysis 

The service medical records show that Osgood-Schlatter's 
disease of each knee was diagnosed and a Medical Board found 
that Osgood-Schlatter's disease preexisted service and that 
it was not aggravated by service.   After service neither a 
private physician nor VA examiners found evidence of Osgood-
Schlatter's disease.  As there is no competent medical 
evidence of record showing that the veteran currently has 
Osgood-Schlatter's disease of either knee, service connection 
under any theory of entitlement, including by aggravation, 
can not be granted if there is no present disability related 
to Osgood-Schlatter's disease.  That a condition or injury 
was shown in service alone is not enough, there must be a 
current disability resulting 


from that condition or injury.  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  In the absence of proof of a present 
disability attributable to Osgood-Schlatter's disease, there 
can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)..

As for the veteran's statements and testimony, again in the 
absence of medical evidence of a current disability related 
to Osgood-Schlatter's disease service connection under any 
theory of entitlement cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303. 

As the Board may consider only independent medical evidence 
to support its findings, and, as there is no favorable 
medical evidence of a current disability attributable to 
Osgood-Schlatter's disease, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b).

Back Disability

Factual Background

On entrance examination, the veteran gave a history of back 
trouble.  The examiner noted low back strain with no 
limitation.  The musculoskeletal evaluation was normal.  
About three weeks later in January 1970, the veteran 
complained of back pain.  The physical examination showed 
full range of motion of the back and the veteran was found 
qualified for duty.  In February 1970, the veteran also 
complained of back pain on several occasions.  X-rays of the 
back were normal. 

After service on VA examination in July 2004, the veteran 
stated that during service he experienced a pop in his back, 
resulting in back pain.  He could not recall whether or not 
he received follow-up treatment.  He currently described 
lumbosacral pain that increased with bending.  X -rays 
revealed mild degenerative changes of the lower lumbar spine.  
The impression was low back pain.  The examiner stated that 
there was no evidence that Osgood-Schlatter's disease was 
related to the current low back pain.  

In May 2006, the veteran testified that due to the rigors of 
his basic training he injured his back and following the in-
service back injury he developed chronic back pain.  
Analysis

A history of low back strain on entrance examination does not 
constitute a notation on an infirmity to rebut the 
presumption of soundness when the veteran was accepted for 
service.  Consequently, the veteran is presumed to have been 
in sound condition as to the low back at entry to service.  
38 C.F.R. § 3.304(a)(1). 

The service medical records document several complaints of 
low back over a period of about a month without documentation 
of an in-service injury.  The complaints of pain over a short 
period of time is insufficient to establish chronicity during 
service. Since the fact of chronicity in service was not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, a complaint of low back pain was first 
documented on VA examination in July 2004, more than 30 years 
after service, and X-rays revealed mild degenerative changes 
of the lumbar spine.  The impression was low back pain.  The 
period without documented complaints of low pain from 1970 to 
2004, is evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.). 

Also pain alone without a factual showing that the pain 
derived from an in-service injury does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  And there is no medical evidence that 
degenerative changes established by X-ray are related to an 
injury or disease of service origin. 


Because the veteran had less than 90 days of service, 
presumptive service connection for arthritis as a chronic 
disease manifested to a degree of 10 percent or more within 
one year from the date of separation from service does not 
apply. 38 C.F.R. § 3.307(a). 

To the extent that the veteran relates his current back 
disability to service, where, as here, the determinative 
issue involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim. The veteran as a layperson is not 
competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements and testimony to the extent that he associates his 
current back disability to service does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection for a back 
disability, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for Osgood-Schlatter's disease of the 
right knee is denied.  

Service connection for Osgood-Schlatter's disease of the left 
knee is denied.

Service connection for a back disability to include 
degenerative arthritis of the lumbosacral spine is denied.  


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


